Concurring Opinion by
Justice GRANT.
I am aware that this court has refused to follow the clear and convincing standard of review in a number of prior cases, that the Texas Supreme Court refused to follow that standard to determine whether a party was actuated by malice in Meadows v. Green, 524 S.W.2d 509 (Tex.1975), and I realize that a majority of courts of appeals have also refused to follow that standard of review. However, it is inconsistent to require a jury to decide a case on one standard and then review it on a different standard. Furthermore, because the Legislature has set forth the standard in the Texas Family Code for the termination of parental rights, I see no reason why the appellate courts cannot follow that standard in reviewing this type of ease for sufficiency of evidence.
I concur with this opinion because the Texas Supreme Court has directed us not to review by using a clear and convincing standard, but I urge the Texas Supreme Court to reconsider its ruling on this matter.